Upton, J. We think the appellant showed due diligence in his endeavor to procure the testimony of the witnesses, in the affidavit named for the trial, and that the trial court should have granted appellant’s motion for a continuance, or conrpelied appellee to have admitted the affidavits under the statute. The evidence in our judgment was very material and could not have failed to have had an important influence with the jury on the trial of the' cause. Under the facts in this record and circumstances shown, we think the trial court should have granted appellant’s motion for a new trial of the cause, and for these reasons, the judgment of the Circuit Court is reversed and the cause remanded for further proceedings. Heversed cmd remanded.